Citation Nr: 1737348	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a left eye disability. 

3.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1961 to April 1970.  A June 1970 VA administrative decision determined the entire period of service was honorable service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008, September 2016 and February 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2008 rating decision, in pertinent part, denied service connection for a heart disability and a left eye disability.  The September 2016 rating decision denied service connection for PTSD.  The February 2017 rating decision continued previous denials of PTSD and a mental condition due to a learning disability, and denied service connection for major depressive disorder. 

In May 2013 and October 2015, the Board remanded the issues of entitlement to service connection for a heart disability and a left eye disability for additional development.  

At this time, the Board reiterates that in the Veteran's October 2009 substantive appeal regarding the claim for a heart disability, he indicated that high blood pressure was "discovered" during service and he has had high blood pressure since service.  However, a June 2010 rating decision found that new and material evidence had not been received to reopen his claim for service connection for hypertension, a claim originally denied in the final January 2003 rating decision.  Therefore, the appeal with respect to the issues of entitlement to service connection for a heart disability discussed herein does not encompass a disability related to hypertension.

Although the AOJ originally treated the issue of entitlement to PTSD and major depressive disorder as a claim to reopen in a May 2017 rating decision, the Board notes that the September 2016 and February 2017 rating decision did not become final.  The Veteran's statement with additional evidence was received October 2016 and March 2017, within one year of the rating decisions.  Therefore, it is appropriate to interpret the October 2016 statement as a timely notice of disagreement (NOD) to the September 2016 denial.  38 C.F.R. § 3.156(b) (2016).  

A claim of entitlement to service connection for a psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's previously denied claim for service connection for PTSD, major depressive disorder, and a mental condition due to a learning disability has been re-characterized as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a heart disability, service connection for a left eye disability, and service connection for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As detailed above, a September 2016 rating decision denied the claim of entitlement to service connection for PTSD.  In October 2016, the Veteran filed to "reopen" his claim for PTSD.  In February 2017, the AOJ continued the previous denial of service connection for PTSD and a mental condition due to a learning disability, and denied service connection for a major depressive disorder.  In March 2017, the Veteran filed to "reopen" his claims for PTSD, a mental condition due to learning disability, and major depressive disorder and submitted additional evidence.  A May 2017 rating decision denied service connection for PTSD, major depressive disorder, and a mental condition due to learning disability because the evidence submitted was not new and material.  However, as noted above, the Board interprets the Veteran's statement with additional evidence requesting reopening as a timely NOD.  Therefore, the AOJ has not issued a SOC in response to the Veteran's NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2016).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2010, the Veteran reported to the AOJ that he believed he was exposed to Agent Orange.  The Board remanded this matter in October 2015 in order for a search to be accomplished to determine whether the two specific units were stationed in Vietnam [HqCo1stBG5thCav (EUSA) from May 1962 and August 1963 and Med Co 2nd Gen Hosp USAREUR form April 1967 to February 1968], or whether the Veteran could have otherwise been exposed to herbicides during service with a military occupational specialty of medical specialist.  The AOJ was specifically requested to contact the U.S. Department of the Army to determine whether any of the Veteran's service units were stationed in Vietnam or were otherwise exposed to herbicides during the Vietnam Era. 

Upon review, the AOJ did not attempt to verify whether the Veteran was exposed to herbicides as directed by the Board in October 2015.  Instead, the record contains an undated screen-shot of the JSRRC database requesting records of the Veteran's exposure to herbicides.  No response from this database request was ever associated with the Veteran's claims file.  Moreover, the AOJ sent an email in August 2016 addressed to the "Agent Orange Mailbox" requesting verification of the Veteran's herbicide exposure.  In an August 2016 response, the Agent Orange Mailbox specifically states: "Please read M21-1 regarding proper development for AO exposure-related claims.  AO Mailbox does not determine if a military unit was in Vietnam."  No other attempts of herbicide verification were noted.  Indeed, the September 2016 formal finding of Agent Orange exposure sent to the Veteran does not list a single effort made in order to obtain the information necessary to corroborate the Veteran's allegation.  Because the Board's remand instructions have not been complied with, these issues must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

With regard to the issue of entitlement to service connection for a left eye disability, the Veteran initially underwent a VA examination in August 2013.  The Veteran was diagnosed with mild to moderate cataracts, long-standing percolator retinal hole, and amblyopia.  The Board previously deemed this examination inadequate in October 2015 as it did not offer an etiology of his eye disabilities.  

The October 2015 Board remand directed either an addendum opinion from the August 2013 examiner or another VA eye examination.  Of note, amblyopia was noted during a reenlistment examination in March 1962, but was not noted on entrance to service in the August 1961 examination.  The Board also observed that the Veteran's August 1961 service entrance examination revealed a handwritten notation regarding esophoria.  On remand, the VA examiner was to address the notation of esophoria and address whether the Veteran had a preexisting left eye disease or defect.  Specifically, the Board directed the new VA examination to provide an opinion answering: (1) whether the handwritten notation of esophoria on the Veteran's August 1961 service entrance examination represented a notation of a congenital defect or disease; (2) if it was a preexisting "disease", whether the preexisting disease underwent a permanent increase in severity during service and, if so, whether such an increase clearly and unmistakably was due to the natural progress of the disability; (3) if a congenital eye "defect" was noted, whether there was an additional disability due to disease or injury superimposed upon the eye disability during service and identification of the additional disability; (4) whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's diagnosed eye disabilities (including mild to moderate cataracts, long-standing percolator retinal hole, and amblyopia) were related to his military service.  

As directed by the October 2015 remand, the Veteran was provided a VA examination in January 2017.  The Board deems the January 2017 examination inadequate.  The VA examiner was to specifically address the notation of "esophoria" and issues of congenital disease or defects.  In reference to the "esophoria" notation, the January 2017 VA examiner stated that he was "unable to locate any flags or other notations alerting him to the requested document for review."  The Board finds this notation was clearly and expressly within the Veteran's claims file.  See Service Treatment Records, pg. 5, #62.

Further, the January 2017 VA examiner concluded that the esophoria "allegedly noted" at the time of entrance into service was a congenital defect.  In doing so, he included a reference to Wikipedia.com.  In this regard, medical articles appearing on Wikipedia are not, at present, formally recognized by VA to possess official controlling authority for the veracity of any medical information and facts purported in such articles to be true.  Accordingly, such a citation diminishes the probative value of the examiner's opinion.  Moreover, the VA examiner relied on the AOJ determination in a September 2008 rating decision rather than his own medical expertise to determine that the Veteran's left eye amblyopia had been established prior to military service and was therefore not related to military service.  

Additionally, the Board directed the VA examiner that he should specifically consider the Veteran's lay statements supporting his contention that he did not notice any eye problems prior to service, including consideration of a September 1979 eye examination.  Here, the VA examiner stated he was unable to find the lay statement of September 1979.  The Board finds this notation clearly flagged within Veterans Benefits Management System (VBMS) and detailing the Veteran's contentions concerning the originals of his disabilities.  In fact, the January 2017 VA examiner failed to engage with the Veteran's contentions concerning the originations of his disabilities at all.  A full discussion of the Veteran's lay evidence and beliefs concerning his disability is part and parcel of an adequate examination, as lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Buchanan v. Nicholson, 451 F.3rd, 1331, 1336 (holding that lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence)

When VA provides an examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, in light of the above, the Board finds that the Veteran should be afforded a thorough examination and opinion, supported by controlling medical authority. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a SOC concerning the claim of entitlement to service connection for a psychiatric disability.  Advise the appellant of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal of each of these issues.  38 C.F.R. § 20.302(b) (2016).  If he perfects a timely appeal, the AOJ return the claims to the Board for further appellate consideration.

2.  Attempt to verify the Veteran's claimed exposure to Agent Orange through the all appropriate sources, including the JSRRC, in accordance with current M21-1 provisions.  Specifically, the AOJ should send a request to the JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service with the following units, deployments, assignments, etc.:

(a) HqCo1stBG5thCav (EUSA) between May 1962 and August 1963, and Med Co 2nd Gen Hosp USAREUR between April 1967 to February 1968.

(b) Additionally, the Board requests that research be conducted to determine whether the Veteran could have otherwise been exposed to herbicides during service with a military occupational specialty of medical specialist.

3.  The RO should undertake any other development it determines to be warranted, to include obtaining a VA examination, if Agent Orange exposure is verified.

4.  Schedule the Veteran for a new VA examination by an examiner who has not previously examined him to determine the etiology of any currently diagnosed left eye disorder.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Following review of the entire claims file, the examiner must provide an opinion on the following:

(a) What are the current left eye diagnoses? 

(b) Does "esophoria" on the service entrance examination represent a notation of a congenital defect or disease?  See Service Treatment Records, Aug. 18, 1961, pg. 5, #62.

For purposes of answering the question, the examiner is asked to consider a congenital defect to be a condition that is static in nature, such that it is incapable of improvement or deterioration.  A congenital disease, by comparison, is one that is progressive in nature, such that it can worsen over time.

(c) The examiner should opine whether any/all eye disorder is a congenital abnormality.  If so, the examiner should explain whether the condition a congenital defect or congenital disease.

For purposes of answering the question, the examiner is asked to consider a congenital defect to be a condition that is static in nature, such that it is incapable of improvement or deterioration.  A congenital disease, by comparison, is one that is progressive in nature, such that it can worsen over time.

(d) If the examiner identifies a congenital "defect", then the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed injury or disease during military service that resulted in additional disability of the left eye.

(e) If the examiner finds a congenital "disease," then the examiner should offer an opinion as to whether this disease preexisted active service and was the preexisting disease aggravated during active service (permanently worsened) beyond the natural progression of the disease.

(f) For any eye disability not found to be either a congenital defect or disease, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed eye disorder is etiologically related, in whole or in part, to the Veteran's active service.

(g) The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed eye disorder is the result of aggravation (i.e., a permanent worsening beyond its natural level of progression) of any pre-existing congenital eye disorder.

The examiner must provide a complete rationale on which his/her opinion is based.

The examiner must consider the Veteran's statements regarding onset, symptoms, and history.  The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing, so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

5.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review correspondence with JSRRC to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




